Leech,
dissenting: The majority opinion sustains the respondent’s disallowance of petitioners’ admittedly correct depreciation deduction for 1923, solely on the ground of an estoppel said to be raised by respondent’s establishing a bare agreement, without any of the considerations involved therein, executed under section 606 of the Revenue Act of 1928, closing petitioners’ tax liability for 1924.
This Board has held that such an agreement “ bars only the reopening of tax liability for the year covered thereby and in no way estops the petitioner from pleading and proving any fact overlooked in such year but related to the tax of a subsequent year. To hold otherwise would permit the perpetuation of an error to affect tax liability for subsequent years, a result quite as likely to be prejudicial to the revenue as beneficial to taxpayers and one which, in our opinion, was not within the intention of Congress when section 606 of the Revenue Act of 1928 was enacted.” W. C. Mitchell Co., 27 B.T.A. 645. Cf. Hering v. Tait, 65 Fed. (2d) 703.
A fortiori, such an estoppel cannot be created as to a tax liability for a prior year; certainly not unless a legal basis of fact is established therefor by the respondent, who here asserts it. In my opinion, the present record discloses no such basis. I therefore dissent on this point.
SteeNhageN, Trammell, McMahoh, and Black agree with this dissent.